ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
By its order dated September 21, 2016, the Florida Supreme Court, citing Falcon v. State, 162 So.3d 954 (Fla.2015) and Landrum v. State, 192 So.3d 459 (Fla. 2016), instructed this court to remand Appellant’s case “for resentencing in conformance with chapter 2014-220, Laws of Florida, which has been codified in sections 775.082, 921.1401, and 921.1402 of the Florida Statutes.” In accordance with that order, we withdraw our previously entered opinion and mandate and REMAND for resentencing.
REVERSED and REMANDED.
■ ROWE, BILBREY, and KELSEY, JJ., concur.